Citation Nr: 0208833	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  00-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board notes that, in his December 1999 notice of 
disagreement, the veteran has appeared to raise the issue of 
entitlement to a total rating due to individual 
unemployability.  The Board refers this issue to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The appellant's lumbosacral strain is manifested by pain 
and stiffness of the spine with muscle spasm on extreme 
forward bending, and no more than moderate limitation of 
motion.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.20, 4.40, 4.55, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning lumbosacral 
strain.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the February 
2000 statement of the case and April 2002 supplemental 
statement of the case, which were issued to the veteran, 
notified him of the evidence required to grant his claim, and 
of the information and evidence needed to substantiate them.  
In addition, the RO issued a similar letter to the veteran in 
April 2002 explaining what evidence was required to prove his 
claim.  Thus, the notification requirements of the VCAA have 
been satisfied, and there is no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post service medical treatment that he 
indicated were available.  Further, it is observed that the 
veteran was examined in November 1999 for VA purposes in 
connection with his claims regarding his service-connected 
lumbosacral strain.

Under these circumstances, the Board finds that, as with the 
notice requirements of the VCAA, the development requirements 
of that law also have been met.  The RO requested additional 
evidence and explained the VCAA changes in the April 2002 
supplemental statement of the case and letter, and notified 
the veteran of the type of evidence necessary to substantiate 
the claim.  The RO informed him that it would assist in 
obtaining identified records, but that it was the veteran's 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

II.  Lumbosacral strain evaluation

The veteran asserts that a rating in excess of that already 
assigned is warranted for his service-connected lumbosacral 
strain.  The evidence includes the veteran's service medical 
records, a November 1999 VA examination report, outpatient 
treatment records, and personal statements and evidence 
submitted by the veteran in support of his claim.  The Board 
is not aware of any additional relevant evidence that is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See VCAA.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Ratings Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service and post-service medical records pertaining to the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

Pursuant to Diagnostic Code 5292, moderate limitation of 
motion of the lumbar spine is evaluated as 20 percent 
disabling, and severe limitation of motion of the lumbar 
spine is evaluated as 40 percent disabling.

Under Diagnostic Code 5293, a 20 percent rating is assigned 
for moderate intervertebral disc syndrome with recurring 
attacks; and a 40 percent rating is assigned for severe 
intervertebral disc syndrome with recurring attacks and only 
intermittent relief.

Pursuant to Diagnostic Code 5295, a 20 percent rating is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position; and a maximum 40 percent rating is 
assigned for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca.

In this regard, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's low back disorder under Diagnostic Code 5292, 5293, 
and 5295.

The November 1999 findings of the VA examiner do not more 
nearly approximate the criteria for severe limitation of 
motion of the lumbar spine; severe intervertebral disc 
syndrome with recurring attacks and only intermittent relief; 
or severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

According to the November 1999 VA examination report, the 
veteran complained of severe low back pain associated with 
cramps in both legs.  The veteran described a tired sensation 
on the legs and urinary urgency, but no fecal or urinary 
incontinence.  He was prescribed 550 milligrams of Naproxen 
for pain relief.  The examiner reported that, during the last 
year, there were no visits to the emergency room or 
hospitalizations due to severe low back pain.  The veteran 
was evaluated at the VA Mayaguez Satellite Clinic in twice in 
October 1998 and once in May 1999, and treated with non-
steroidal anti-inflammatory agents.  He reported that he 
worked as a mechanic on a daily basis, and would take a 45-
minute rest every two hours in order to relieve his back 
pain.  The examiner commented that the veteran did not 
require a brace, cane, or crutches to walk.  There was no 
history of low back surgery.  

Physical examination revealed forward flexion to 75 degrees 
and backward flexion to 15 degrees, lateral flexion 
(bilaterally) to 20 degrees, and rotation (bilaterally) to 35 
degrees.  The examiner noted that there was painful motion on 
the last degree of the measured range of motion.  The 
examiner described mild objective evidence of painful motion 
on all movements of the lumbar spine.  There was moderate 
lumbar paravertebral muscle spasm.  There was moderate 
tenderness to palpation on lumbar paravertebral muscles.  The 
examiner noted that there were no postural abnormalities of 
the back or fixed deformities.  There was evidence of 
moderate lumbar spasm.  Neurologically, the examiner noted 
that there was no muscle atrophy of the lower extremities and 
he had a positive straight leg raising and Lasegue sign 
bilaterally.  The examiner diagnosed the veteran with 
lumbosacral strain, congenital L4-5 spinal canal stenosis, 
L3-4 and L4-5 bulging disk, and degenerative joint disease by 
computerized tomography (CT) scan, dated in October 1997) of 
the lumbar spine.  The Board notes that the veteran's 
service-connected lumbar spine disorder has been 
characterized as lumbar fibromyositis traumatic strain; the 
disc problems, degenerative joint disease and spinal canal 
stenosis shown on CT scan were specifically noted as related 
to factors other than the service-connected lumbar strain.

The VA examiner referred to the VA outpatient treatment 
records from 1997, 1998 and 1999, which are located in the 
claims file.  According to these VA outpatient treatment 
records, the veteran was treated with non-steroidal anti-
inflammatory agents.  These records, however, do not contain 
specific measurements or a detailed description of the 
severity of the veteran's low back disorder.  The Board finds 
that the November 1999 VA examiner's findings do not support 
a finding of more than moderate impairment of the veteran's 
low back.  Diagnostic Codes 5292, 5293, 5295.

In March 2000, the veteran submitted VA outpatient records 
from 1997-98 at the same time he submitted his substantive 
appeal.  The Board notes, however, that these records are 
cumulative in that they were already of record; they have 
been considered by the Board in this decision.  VA outpatient 
treatment records dated from 1999 through 2002 indicate that 
VA has regularly treated the veteran during this period.  The 
records, however, are not material to the issue on appeal 
because they refer to medical problems unrelated to the 
veteran's lumbosacral strain.  Therefore, the Board finds 
that these outpatient records do not support a finding of 
more than moderate impairment of the veteran's low back.  
Diagnostic Codes 5292, 5293, 5295.

In addition, there is no probative evidence of further 
limitation of motion, from pain on use or flare-ups, which 
would tend to show the criteria for the next higher rating in 
excess of 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  For the reasons stated, the 
Board finds that a rating in excess of 20 percent for his 
service-connected lumbosacral strain is not warranted.  38 
U.S.C.A. §§ 1155, VCAA: 38 C.F.R. §§ 4.40-4.46, 4.71a, 
Diagnostic Codes 5292, 5293, 5295.

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the written statements submitted by the veteran 
and his representative.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Although the veteran complains of 
low back pain and impairment that warrants a rating in excess 
of 20 percent, there is no persuasive medical evidence of 
record that supports this claim.

The veteran's representative contends in the July 2002 
Appellant's Brief that the Board should schedule another 
examination with respect to the veteran's claim because the 
November 1999 VA examination was inadequate.  The Board 
disagrees.  The November 1999 VA examiner thoroughly examined 
the veteran.  The examiner measured the range of motion and 
the impairment caused by pain.  Therefore, the Board finds 
that this examination report is adequate for rating purposes.

Furthermore, the veteran and his representative have not 
identified additional evidence that would support the claim.  
The November 1999 VA examiner noted that the veteran 
experienced impairment to his work ability by history; 
however, the examiner was unable to establish objectively how 
much the veteran was impaired. 

In his December 1999 notice of disagreement, the veteran 
appears to indicate that he is no longer able to work as a 
mechanic as a result of his low back disorder.  The Board 
finds, however, that this statement lacks credibility in 
light of the evidence of record that has been discussed 
above.  Although the veteran claims that he is unable to 
work, he has not supplied any information to VA from his 
employer regarding his claimed release from employment.  The 
veteran has not notified VA of any medical records that would 
support his statement that he is unable to work.  The VA 
outpatient records since 1999 do not indicate treatment for 
the veteran's lumbosacral strain.  Therefore, the Board finds 
that the evidence of record is sufficient to decide the issue 
on appeal.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's service-
connected lumbosacral strain.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's low back impairment has 
resulted in frequent periods of hospitalization, and there is 
no showing that when considered along, it interferes with his 
occupation or daily activities.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.


ORDER

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

